DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method comprising: receiving data at a buffer at a first time; determining a transmission scheme for transmitting the data based on whether a second time corresponding to a scheduling request resource or a third time corresponding to a grant-free resource is closer in time to the first time, wherein: in response to the second time corresponding to the scheduling request resource being closer in time to the first time than the third time corresponding to the grant-free resource, the transmission scheme comprises the scheduling request resource; and in response to the third time corresponding to the grant-free resource being closer in time to the first time than the second time corresponding to the scheduling request resource, the transmission scheme comprises the grant-free resource; and transmitting the data using the transmission scheme.

In regard amended claim 20, the prior arts of record do not teach or disclose an apparatus comprising: a memory that receives data at a buffer at a first time; a processor that determines a transmission scheme for transmitting the data based on whether a second time corresponding to a scheduling request resource or a third time corresponding to a grant-free 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Date: 03/18/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476